KRAFT, District Judge.
We have before us plaintiff’s petition to adjudge defendants guilty of a civil contempt.
Defendants are partners in the operation of a moving and hauling business, with their principal place of business located at 1824 Sycamore Street, Bethlehem, Northampton County, Pennsylvania.
On October 15, 1957, as a result of a. complaint filed in this Court, defendants, entered into a consent decree by which defendants were permanently enjoined from violating the provisions of Sections-15(a) (1), 15(a) (2) and 15(a) (5) of the Fair Labor Standards Act, 29 U.S.. C.A. § 215(a) (1, 2, 5).
Plaintiff’s petition avers that defendants have violated, and are continuing-to violate paragraph (1) of our decree-which reads:
“The defendants shall not, contrary to Section 7 of the Act [29 U.S. C.A. § 207], employ any of their employees engaged in the transportation of goods in interstate commerce,, as defined in the Act, for a workweek longer than forty (40) hours,, unless the employee receives compensation for his employment in excess of forty (40) hours at a rate not less than one and one-half times the regular rate at which he is employed.”
Defendants have hauled mail under a contract with the United States Post Office Department under Star Route Number 41668-T, from prior to June 6,. 1957, until the present time. The contract requires defendants to haul maiL from Bethlehem to Easton, to Strouds-burg, to East Stroudsburg, Pennsylvania,, and return, six times a week. Defendants also are required to haul mail from Bethlehem to Easton and return six times, a week.
During the period from October 1956, to February 19, 1960, defendants employed Henry Hafler to drive the mail truck and to perform all the hauling-under their contract with the Post Office Department. Defendants employed'. Geza Gubich to perform the same services for the period February 23, 1960, to March 18, 1960. Each employee was paid $85 a week on the basis of a 52/ hour week. It appears, then, that defendants paid their employees $1.46%. *759per hour for 40 hours, and $2.20 per hour for 12 hours overtime.
Both Hafler and Gubich testified in support of the allegations in plaintiff’s petition. After careful consideration, we are persuaded that Hafler’s testimony was altogether too vague and indefinite to establish to our satisfaction any unpaid overtime employment. The same is true of Gubich’s testimony except for •one week in which his record showed '63 hours work and only 52 hours pay.
Order
Now, December 1st, 1960, after hearing and due consideration, it is ordered and decreed as follows:
1. Defendants are adjudged guilty of a civil contempt of Court.
2. Defendants shall pay the sum of $24.20 to Geza Gubich for wages wrongfully withheld.
3. Defendants shall pay a compensatory fine in the sum of $62.45 for the petitioner’s costs of the investigation.
4. Defendants shall pay the costs of this proceeding.